This is an appeal from a conviction of assault and battery with intent to kill and murder. While the jury for the trial of this case was being impaneled from the two regular panels for the week, both of those panels became exhausted before the jury for the trial of the case was completed. Thereupon, the court ordered the sheriff "to go into the body of the county and bring in thirty jurors." The sheriff did this, summoning no jurors who were then in the court room. When presented with a panel composed in whole or in part (which is not clear from the record) of jurors so summoned by the sheriff, the appellant objected thereto for the reason that the jurors for the completion of the panel should have been drawn from the jury box as required by Section 1792, Code of 1942. This objection was overruled. This section of the Code applies to the drawing of jurors for the regular panels: Sanders Cotton Mills v. Moody, 191 Miss. 604, 2 So. 2d 815; but does not apply to jurors summoned to complete a panel for the trial of a particular case made necessary by the exhaustion of regular panels for the week. McCary v. State, 187 Miss. 78,192 So. 442.
Affirmed. *Page 528